 

CareView Communications, Inc. 8-K [crvw-8k_061217.htm]

Exhibit 10.1

EMPLOYMENT AGREEMENT
BY AND BETWEEN
CAREVIEW COMMUNICATIONS, INC.
AND
JON FREEMAN

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of May
5, 2017 and effective as of June 12, 2017 (the “Effective Date”) by and between
CAREVIEW COMMUNICATIONS, INC., a Nevada corporation (“CareView”), and JONATHAN
FREEMAN (“Employee”).

WHEREAS, CareView and Employee desire to enter into this Agreement to assure
CareView of the services of Employee and to set forth the respective rights and
duties of the parties hereto;

WHEREAS, CareView is principally engaged in the business (the “Business”) of
providing a high speed data network system that can be deployed throughout a
healthcare facility utilizing the cable television infrastructure and the
Company’s control server to provide bedside, point-of-care video monitoring and
recording as well as a patient entertainment and education system, such
activities, present and future; and

NOW, THEREFORE, in consideration of the premises and the mutual covenants, terms
and conditions set forth herein, and other good and valuable consideration the
receipt and sufficiency of which are hereby acknowledged by the parties,
CareView and Employee agree as follows:

ARTICLE I

Employment

1.1       

Employment and Title. CareView hereby employs Employee, and Employee hereby
accepts such employment as Chief Financial Officer (the “Employment Position”),
all upon the terms and conditions set forth herein.

1.2       

Services. During the Employment Term (as hereinafter defined), Employee agrees
to perform diligently and in good faith the duties of the Employment Position
under the direction of the Board of Directors (the “Board”) and the President of
CareView. Employee agrees to perform the services to be performed hereunder for
the benefit of CareView. Employee shall be vested with such authority as is
generally commensurate with the Employment Position, as further outlined below.
Employee will report to the President and the Board. Employee shall give his
full attention to his duties for no less than forty (40) hours per week;
however, nothing in this Agreement shall be construed to preclude Employee from
pursuing outside interests so long as they are not and do not compete or
conflict with his duties to the Company or the Business of the Company.

 

  

 

 

1.3       

Location. The principal place of employment and the location of Employee’s
principal office shall be in or in close proximity to Lewisville, Texas;
provided however, Employee agrees to engage in reasonable travel in the
performance of his duties under this Agreement.

1.4       

Representations.  

(a)       

Employee represents and warrants to CareView that he has full power and
authority to enter into and perform this Agreement and that his execution and
performance of this Agreement shall not constitute a default or breach by him
under the terms of any other agreement to which he is a party or by which he is
bound. Employee represents that no consent or approval of any third party is
required for his execution, delivery and performance of this Agreement or that
all consents or approvals of any third party required for such execution,
delivery and performance of this Agreement have been obtained. Employee further
represents that his employment hereunder will not involve the use of information
or materials that belong to a former employer, person, or entity, and for which
he has a duty of confidentiality.

(b)       

CareView represents and warrants to Employee that it has full power and
authority to enter into and perform this Agreement and that CareView’s execution
and performance of this Agreement shall not constitute a default or breach by
CareView under the terms of any other agreement to which it is a party or by
which it is bound. CareView represents that no consent or approval of any third
party is required for CareView’s execution, delivery and performance of this
Agreement or that all consents or approvals of any third party required for such
execution, delivery and performance of this Agreement have been obtained.

ARTICLE II

Employment Term

The term of Employee’s employment hereunder (the “Employment Term”) shall
commence as of the Effective Date hereof and shall continue for an initial term
of one (1) year from the Effective Date (the “Initial Term”), unless earlier
terminated pursuant to the provisions of this Agreement.

ARTICLE III

Compensation

3.1       

Base Salary.

A.       

As compensation for the services to be rendered by Employee during the
Employment Term, CareView shall pay Employee an annual base salary (as in effect
from time to time, “Base Salary”) of not less than $180,000. The Base Salary
shall accrue monthly (prorated for periods less than a month) and shall be paid
in accordance with CareView’s standard payroll practices.

B.       

The Employee’s Base Salary shall be reviewed annually for an upward adjustment
(but never for a downward adjustment), or may be reviewed more frequently as
recommended by the President and approved by the Board of Directors.

2 

 

 

C.       

Employee will be issued Non-Qualified Stock Option (the “Stock Option”) for
500,000 shares of common stock priced as of the Effective Date. The Stock Option
will be pursuant to the terms and conditions of the 2016 Stock Option Plan and
subject to Board Approval.

3.2       

Bonus Compensation. As of the end of each of CareView’s fiscal year ends during
the Employment Term, Employee will be entitled to receive such additional bonus
or other compensation, if any, as may be approved by the Board of Directors or a
Compensation Committee comprised of members appointed by the Company’s Board of
Directors.

3.3       

Benefits. During the Employment Term, Employee shall be entitled to the same
fringe benefits as are from time to time made available to CareView’s most
senior executive officers, such as (i) medical, hospital, dental, life,
disability, and other insurance coverage, (ii) participation in incentive,
bonus, stock option, equity ownership, pension, profit sharing, and other
benefit plans, and (iii) normal vacation allowance and other paid time off for
all employees who are executive officers of CareView.

3.4       

Paid Time Off. During the Employment Term, Employee will be entitled to no less
than 20 days paid time off (PTO) annually during each calendar year.

3.5       

Withholding. Any and all amounts payable under this Agreement, including amounts
payable under this Article III and Article VIII, are subject to withholding for
such federal, state and local taxes required pursuant to any applicable law,
rule or regulation.

ARTICLE IV

Working Facilities, Expense and Insurance

4.1       

Working Facilities. Employee shall be furnished with an office at the location
set forth in Section 1.3 hereof, or at such other location as agreed to by he
and CareView, and CareView will provide Employee with secretarial and other
assistance suitable to the Employment Position and reasonably required for the
performance of Employee’s duties hereunder.

4.2       

Reimbursement for Expenses. CareView shall reimburse Employee, in accordance
with CareView’s policies and practices for senior management, for all reasonable
expenses actually incurred by him while employed by CareView and in the
performance of his duties under and in accordance with the terms and conditions
of this Agreement, subject to Employee furnishing to CareView an itemized
account, reasonably satisfactory to CareView, in substantiation of such
expenditures, along with appropriate documentation thereof including receipts
for all such expenses in the manner required pursuant to CareView’s policies and
procedures and the Internal Revenue Code of 1996, as amended (the “Code”), and
applicable regulations in effect from time to time.

 

3 

 

 

ARTICLE V

Covenants and Restrictions

During the Employment Term and for a period of one (1) year following the date
of termination of employment hereunder, Employee covenants and agrees to be
bound by the following provisions of this Article V, except in carrying out his
duties hereunder.

5.1       

Non-Competition. Without the express written consent of the Board of Directors,
Employee shall not directly or indirectly, own any interest in, participate or
engage in, assist, render any services (including advisory services) to, become
associated with, work for, serve (in any capacity whatsoever, including, without
limitation, as an employee, consultant, advisor, agent, independent contractor,
officer or director) or otherwise become in any way or manner connected with the
ownership, management, operation, or control of, any business, firm,
corporation, partnership or other entity (collectively referred to herein as a
“Person”) that engages in, or assists others in engaging in or conducting any
business, which deals, directly or indirectly, in products or services similar
to or competitive with the Company’s product line or services in the United
States; provided, however, the above shall not be deemed to exclude Employee
from acting as director of another corporation with the consent of the Company’s
Board of Directors; provided further, however, that the above shall not be
deemed to prohibit Employee from owning or acquiring securities issued by any
corporation whose securities are listed with a national securities exchange or
are traded in the over-the-counter market, provided that Employee at no time
owns, directly or indirectly, beneficially or otherwise, five percent (5%) or
more of any class of any such corporation’s outstanding capital stock.

5.2       

Non-Solicitation. Employee shall not knowingly provide, or solicit to provide to
any Person or individual (i) any goods or services which are competitive with
those provided by the Company or which would be competitive with the goods or
services that the Company has planned to provide; or (ii) any goods or services
to any customer of the Company. The term “customer” shall mean any person or
individual to whom the Company has provided goods or services within the
twenty-four (24) month period prior to the termination of Employee’s employment
hereunder. Notwithstanding anything herein to the contrary, no limitation shall
be imposed on Employee hereunder with respect to any goods and services that the
Company planned to provide and which were not actually being provided at the
time of the termination of Employee hereunder.

5.3       

Confidentiality. During the Employment Term or thereafter as specified herein,
Employee agrees that he shall not divulge to others, nor shall he use to the
detriment of the Company or in any business or process of manufacture
competitive with or similar to any business or process of manufacture engaged in
by the Company, or any subsidiary or affiliated company, any Confidential
Information (as defined below in Section 7.2) obtained by him during the course
of his employment with the Company relating to sales, salesmen, sales volume or
strategy, customers, formulas, processes, methods, machines, manufactures,
compositions, ideas, improvements or inventions belonging to or relating to the
business of the Company, or its subsidiary or affiliated company.

4 

 

 

5.4       

Personnel. Employee shall neither solicit, nor seek to solicit any of the
Company’s personnel in any capacity whatsoever, nor shall he induce or attempt
to induce any of the Company’s personnel to leave the employ of the Company in
order to work for Employee or otherwise.

5.5       

Damages. Employee acknowledges that his breach of any of the restrictive
covenants contained in this Article V may cause irreparable damage to the
Company for which remedies at law would be inadequate. Accordingly, if Employee
breaches or threatens to breach any of the provisions of this Article V, the
Company shall be entitled to appropriate injunctive relief, including, without
limitation, preliminary and permanent injunctions in any court of competent
jurisdiction, restraining Employee from taking any action prohibited hereby.
This remedy shall be in addition to all other remedies available to the Company
at law or equity. If any portion of this Article V is adjudicated to be invalid
or unenforceable, this Article V shall be deemed amended to delete therefrom the
portion so adjudicated, with such deletion to apply only with respect to the
operation of this Article V in the jurisdiction in which such adjudication is
made.

ARTICLE VI

Illness or Incapacity

6.1       

Right to Terminate. Except as provided by this Article VI and notwithstanding
anything else to the contrary contained in this Agreement, CareView shall have
no right to terminate Employee during any Employment Term that Employee suffers
illness or incapacity. CareView shall have the right to terminate Employee
hereunder by delivery of thirty (30) days written notice of termination if
Employee is unable to perform, with reasonable accommodation in all material
respects, the Employee’s duties hereunder for a period exceeding six
(6) consecutive months due to illness or incapacity. A termination of employment
under this Article VI will be deemed a termination “Death and/or Disability” as
described in Section 8.2 hereof.

6.2       

Right to Temporarily Replace. If Employee’s illness or incapacity, whether by
physical or mental cause, renders him unable for a minimum period of thirty
(30) consecutive calendar days to carry out his duties and responsibilities as
set forth herein, CareView shall have the right to designate a person to
temporarily perform Employee’s duties; provided however, that if Employee
returns to work from such illness or incapacity within the six (6) month period
following the commencement of his inability due to such illness or incapacity,
Employee shall be reinstated in the capacity described in Article I hereof with
all rights, duties and privileges attendant thereto.

6.3       

Rights Prior to Termination. Employee shall be entitled to receive his full Base
Salary under Section 3.1 hereof, and all other benefits under Article III
hereof, during such illness or incapacity unless and until expiration or
termination of Employee hereunder.

6.4       

Determination of Illness or Incapacity. For purposes of this Article VI, the
term “illness or incapacity” shall mean Employee’s inability to perform
Employee’s duties hereunder, substantially on a full-time basis because of
physical or mental illness or physical injury as determined by the Company’s
Board of Directors, in its reasonable discretion and based upon competent
medical evidence. Upon CareView’s written request, Employee shall submit to
reasonable medical and other examinations to provide the evidence required
hereunder.

5 

 

 

ARTICLE VII

Trade Secrets

7.1       

Confidentiality. Employee will hold Confidential Information (as hereinafter
defined) in confidence and trust and limit disclosure of Confidential
Information strictly to persons who have a need to know such Confidential
Information in connection with the Business and who have agreed in writing with
CareView to maintain the confidentiality of such Confidential Information.
Employee will not disclose, use, or permit the use or disclosure of Confidential
Information, except in satisfying Employee’s obligations under this Agreement.
Employee will use reasonable care to protect Confidential Information from
inappropriate disclosure, whether inadvertent or intentional. Notwithstanding
the foregoing, Employee may disclose Confidential Information if such disclosure
is required by a court order or an order of a similar judicial or administrative
body; provided, however, that Employee immediately notifies CareView of such
requirement in writing and cooperates reasonably with CareView in obtaining a
protective or similar order with respect thereto.

7.2       

Confidential Information. For the purposes of this Agreement, the phrase
“Confidential Information” means information or materials that in CareView’s
reasonable determination provide advantage to CareView over others not having
such information or materials and includes (i) customer information, supplier
information, sales channel and distributor information, material terms of any
contracts, marketing philosophies, strategies, techniques and objectives
(including product and service roll-out dates and volume estimates), legal and
regulatory positions and strategies, advertising and promotional copy,
competitive advantages and disadvantages, non-published financial data, product
or service plans, designs, costs, prices and names, inventions, discoveries,
improvements, technological developments, know-how, software code, business
opportunities (including planned or proposed financings, mergers, acquisitions,
ventures and partnerships) and methodologies and processes (including the look
and feel of computer screens and reports) relating to the Business;
(ii) information designated in writing or conspicuously marked as “confidential”
or “proprietary” or likewise designated or marked with words of similar import;
(iii) information for which CareView has an obligation of confidentiality so
long as such obligation is known to Employee; and (iv) information of a nature
that a reasonable person would conclude that it is confidential or proprietary.
Notwithstanding the foregoing, information will not be deemed Confidential
Information if such information: (i) prior to receipt from CareView, is or was
known to Employee directly or indirectly from a source other than one having an
obligation of confidentiality to CareView; (ii) becomes known (independently of
disclosure by CareView) to Employee directly or indirectly from a source other
than one having an obligation of confidentiality to CareView; (iii) becomes
publicly known or otherwise ceases to be secret or confidential, except through
a breach of this Agreement by Employee; or (iv) is independently developed by
Employee. Employee may disclose Confidential Information pursuant to the
requirements of a governmental agency or by operation of law, if he provides
CareView reasonable prior written notice sufficient to permit CareView to
contest such disclosure.

6 

 

 

7.3       

Notification of Third Party Disclosure Requests. If Employee receives any
written or oral third party request, order, instruction or solicitation for the
disclosure of Confidential Information not in conformance with this Agreement,
or if Employee becomes aware of any attempt by a third party to improperly gain
Confidential Information, Employee shall immediately notify the Company’s Board
of Directors of such request, order, instruction or solicitation or of such
attempt and fully disclose the details surrounding such request, order,
instruction or solicitation or such attempt.

7.4       

Non-Removal of Records. All documents, files, records, data, papers, materials,
notes, books, correspondence, drawings and other written, graphic or electronic
records of the Business and all computer software of CareView which Employee
shall prepare or use, or come into contact with, shall be and remain the
exclusive property of CareView and shall not be physically, electronically,
telephonically or otherwise removed from CareView’s premises without CareView’s
prior written consent.

7.5       

Return or Destruction of Confidential Information. Confidential Information
gained, received or developed by Employee or in which Employee participated in
developing, will remain the exclusive property of CareView. Employee will
promptly return to CareView or destroy or erase all records, books, documents or
any other materials whatsoever (including all copies thereof) containing such
Confidential Information in his possession or control upon the earlier of
(i) the receipt of a written request from CareView for return or destruction of
Confidential Information or (ii) the termination of Employee hereunder.

7.6       

Trade Secrets of Others. During the Employment Term, Employee will not use any
information or materials belonging to any former employer or any other person or
entity and for which Employee has a duty of confidentiality, or use or allow the
use of any illegally obtained confidential or secret information or materials.

ARTICLE VIII

Termination

8.1       

Termination. Either party hereto may terminate this Agreement at any time on
ninety (90) days prior written notice. This Agreement may be immediately
terminated by the Employer for “cause” at any time upon notice to the Employee.
This Agreement may be terminated immediately by the Employee for “good reason”
at any time, upon notice to the Employer. If the Employer terminates this
Agreement for “cause” or if the Employee terminates this Agreement other than
for “good reason,” the Employee shall not be entitled to receive any
compensation hereunder relating to any period subsequent to the effective date
of such termination. If the Employer terminates this Agreement without “cause”
or if the Employee terminates this employment for “good cause,” the Employee
shall be entitled to, for a period (the “Severance Period”) beginning on the
date of termination and ending twelve (12) months from Effective Date the
following:

a.       

The payment of the Base Salary, at the rate in effect immediately prior to the
date of termination, payable for the entire Severance Period;

b.       

Immediate vesting of all granted yet unvested stock options to Employee
including an extended time to exercise said options beginning on the date of
termination and to be reviewed annually by the Compensation Committee for an
annual extension at the sole discretion of the Compensation Committee not to
extend the option beyond its original life; and

7 

 

 

c.       

Continue to participate during the Severance Period in all benefit plans
contemplated by Section 3.3 hereof, and the Employer shall continue to make
contributions to such benefit plans on the Employee’s behalf during the
Severance Period; and

d.       

Continue to receive during the Severance Period all other benefits to which the
Employee is entitled hereunder, including, without limitation, those
contemplated by Section 3.3 hereof; provided, however, that as provided under
clauses ii and iii above is barred (by the terms of the applicable plans or
pursuant to applicable law), the Employer shall arrange to provide the Employee
with benefits (including, without limitation, at the Board of Directors
discretion, cash compensation if appropriate and necessary) substantially
similar to those which the Employee would otherwise have been entitled to
receive under such plans from which his continued participation is barred.

8.2        

Disability: Death. In the event the Employee shall, because of illness or
incapacity, physical or mental, be unable to perform substantially all of his
duties hereunder for a period of six consecutive months or for a total of nine
months during any eighteen (18) month period, the Employer may, in its sole
discretion, at any time thereafter while such disability continues, terminate
this Agreement by notice thereof to the Employee specifying the termination
date. In the event the Employee shall die during the period of his employment,
his employment hereunder shall immediately terminate without further act. Upon
termination in accordance with this Section 8.2, the Employer shall pay to the
Employee or his estate, as applicable, all compensation provided for hereunder
with respect to the period ending on the termination date and a lump sum equal
to the Employee’s Base Salary (in effect at the date of termination) for six (6)
months. In addition, the Employee or his estate, as applicable, will continue to
be entitled to the benefits of any life insurance (in the event of his death) or
disability insurance (in the event of his disability) pursuant to Section 6.1
hereof.

8.3

Change of Ownership/Control. In the event of a change of ownership/control (40%
or more), the Employee or Employer may terminate this Agreement for “good
reason” and provide a lump sum payment of an amount equal one (1) year, all
options granted and not vested will immediately vest, plus all vested benefits.
Further, Employee will be entitled to all benefits that are provided under law
as well as the Employers plan (COBRA, continuing life insurance, etc.).

8.4       

Definitions. The term “cause” as used in this Agreement in relation to
termination of this Agreement or the Employee’s employment hereunder shall mean:

a.       

The willful and continued failure of Employee to perform substantially his
duties with the Employer (other than any such failure resulting from the
Employee’s incapacity due to physical or mental illness) or

b.       

The willful engaging by the Employee in illegal conduct which is materially and
demonstrably injurious to the Employer.

c.       

For purposes of this Section 8.3, no action or failure to act, on the Employee’s
part shall be considered “willful” unless done, or omitted to be done, by him in
bad faith or without reasonable belief that his actions or omissions were in, or
not opposed to, the best interests of the Employer. Actions taken by the
Employee based upon the authority given to the Employee by the Board of
Directors of based upon the advice of counsel shall be presumed to be done, or
omitted to be done, in good faith and in the best interests of the Employer.

8 

 

 

The term “good reason” as used in this Agreement in relations to termination of
this Agreement or the Employee’s employment hereunder shall mean:

i.       

An adverse change in the Employee’s status or title, or

ii.       

A permanent or temporary assignment (of thirty (30) days in duration) without
the Employee’s consent, to an office located more than 35 miles from the
Corporate Office.

iii.       

A material change in ownership and control of the company.

iv.       

A change in reporting relationship

v.       

A reduction in Base Salary

 

ARTICLE IX

Miscellaneous

9.1       

No Waivers. The failure of either party to enforce any provision of this
Agreement shall not be construed as a waiver of any such provision, nor prevent
such party thereafter from enforcing such provision or any other provision of
this Agreement.

9.2       

Notices. Any notice required or permitted to be given to under the terms of this
Agreement may be delivered in person, by courier or Federal Express, United
Parcel Service, Airborne Express, US Express Mail or other similar nationally
recognized overnight delivery service that obtains a confirmation of delivery,
or by registered or certified mail, postage prepaid, return receipt requested,
or by fax or e-mail transmission if delivery is promptly confirmed, and shall be
addressed as follows:

If to CareView:  

CareView Communications, Inc.

405 State Highway 121 Bypass

Suite B-240

Lewisville, TX 75067

Attn: CEO

      If to Employee:  

Jon Freeman

jon@freeman99.com

612.203.0364

Either party may hereafter notify the other in writing of any change in address.
Any notice shall be deemed duly given: (i) when personally delivered, (ii) when
delivered by courier or overnight delivery service, (iii) on the third day after
it is mailed by registered or certified mail, postage prepaid, return receipt
requested as provided herein, or (iv) when proper transmission is confirmed if
transmitted by fax or e-mail.

9 

 

 

9.3       

Severability. The provisions of this Agreement are severable. If any provision
of this Agreement shall be held to be invalid or otherwise unenforceable, in
whole or in part, the remainder of the provisions or enforceable parts hereof,
shall not be affected thereby.

9.4       

Successors and Assigns. The rights and obligations of CareView under this
Agreement shall inure to the benefit of and be binding upon the successors and
assigns of CareView, including the survivor upon any merger, consolidation,
share exchange or combination of CareView with any other entity. Employee shall
not have the right to assign, delegate, or otherwise transfer to any person or
entity any duty or obligation to be performed by Employee hereunder.

9.5       

Entire Agreement. This Agreement supersedes all prior and contemporaneous
agreements and understandings between the parties hereto, oral or written, and
may not be modified or terminated orally. No modification (except as otherwise
provided herein with respect to the modification of provisions that are
unreasonable, arbitrary or against public policy), termination, or attempted
waiver shall be valid unless in writing, signed by the party against whom such
modification, termination or waiver is sought to be enforced. This Agreement was
the subject of negotiation by the parties hereto and their counsel. The parties
agree that no prior drafts of this Agreement shall be admissible as evidence
(whether in any arbitration or court of law) in any proceeding which involves
the interpretation of any provisions of this Agreement.

9.6       

Governing Law. This Agreement shall be governed by and construed in accordance
with the internal laws of the State of Texas without reference to the conflict
of law principles thereof.

9.7       

Confidential Arbitration. The parties hereto agree that any dispute concerning
or arising out of the provisions of this Agreement, Employee’s employment, or
termination of Employee, shall be resolved by confidential arbitration in
accordance with the rules of the American Arbitration Association. Such
confidential arbitration shall be held in Dallas, Texas, and the decision of the
arbitrator(s) shall be conclusive and binding on the parties and shall be
enforceable in any court of competent jurisdiction. The arbitrator may, in the
arbitrator’s discretion, award attorney’s fees and costs to such party as the
arbitrator sees fit in rendering a decision.

10 

 

 

ARTICLE X

Survival

The provisions of Article V and VII of this Agreement and this Article X shall
survive the termination, rescission or expiration of this Agreement, whether
upon or prior to any date of termination hereof. The representations and
warranties of the parties hereto shall survive the execution of this Agreement
and come without limitation.

ARTICLE XI

Intellectual Property

All Confidential information, computer software, video and sound recordings,
scripts, creations, inventions, improvements, designs and discoveries conceived,
created, invented, authored, developed, produced or discovered by Employee
during the Employment Term, whether alone or with others, whether during or
after regular work hours, are and will be CareView’s property. Employee hereby
assigns to CareView all copyrights, trademarks, patents, related applications
and registrations, and other rights of authorship, invention or ownership he may
have with respect to such item. CareView agrees to pay for all patent filing and
maintenance fees associated with such inventions.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date first above written.

  CAREVIEW COMMUNICATIONS, INC.,   a Nevada corporation       By: /s/ Steven G.
Johnson         Name:     Steven G. Johnson   Its: President and Chief Executive
Officer                   Date: May 5, 2017               EMPLOYEE         By:
/s/ Jon Freeman     Jon Freeman         Date: May 5, 2017

 

11 

 